                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY



 JARON HARRIS,                         1:18-cv-1046-NLH-JS

                 Plaintiff,
                                             OPINION
      v.

 CLEAN HARBORS ENVIRONMENTAL
 SERVICES, INC., ADAM
 MASTRACCHIO, et al.,

                 Defendants.



APPEARANCES:

ALLAN E. RICHARDSON
THE VIGILANTE LAW FIRM, P.C.
99 NORTH MAIN STREET
MULLICA HILL, NEW JERSEY 08062

     On behalf of Plaintiff

ROBIN KOSHY
STEVEN J. LUCKNER
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
10 MADISON AVENUE, SUITE 400
MORRISTOWN, NEW JERSEY 07960

     On behalf of Defendants


HILLMAN, District Judge

     Plaintiff Jaron Harris filed suit against Defendants Clean

Harbors Environmental Services, Inc. (“Clean Harbors”), Adam

Mastracchio (“Mastracchio”), and John Does 1-5, alleging

violations of the Fair Labor Standards Act (“the FLSA”), 29
U.S.C. § 201 et seq., and the New Jersey Conscientious Employee

Protection Act (“CEPA”), N.J.S.A. § 34:19-1 et seq.        (See Docket

Item 1.)

     Defendants subsequently moved for summary judgment pursuant

to Federal Rule of Civil Procedure 56.       (Docket Item 16.)

Plaintiff filed a Response in Opposition.       (Docket Item 18.)

Defendants filed a timely Reply.       (Docket Item 19.)   For the

reasons expressed below, Defendants’ Motion will be granted in

full.

                           BACKGROUND 1

     A.    The Parties

     Clean Harbors is a provider of environmental, energy, and

industrial services that provides, among other things, 24-hour

emergency response services — such as cleaning spills, leaks, or

biohazard disasters — to its clients.       Adam Mastracchio is the

Field Services Branch Manager for Clean Harbors’ Bridgeport, New




1 The Court distills this undisputed version of events from the
parties’ statements of material facts, affidavits, and exhibits,
and recounts them in the manner most favorable to the party
opposing summary judgment — here, Plaintiff. The Court
disregards, as it must, those portions of the parties’
statements of material facts that lack citation to relevant
record evidence (unless admitted by the opponent), contain
improper legal argument or conclusions, or recite factual
irrelevancies. See generally L. CIV. R. 56.1(a); see also Kemly
v. Werner Co., 151 F. Supp. 3d. 496, 499 n.2 (D.N.J. 2015)
(disregarding portions of the parties’ statements of material
facts on these grounds); Jones v. Sanko Steamship Co., Ltd., 148
F. Supp. 3d 374, 379 n.9 (D.N.J. 2015) (same).
                                   2
Jersey facility.   He is responsible for all aspects of that

facility’s field services division. 2   Plaintiff was hired by

Clean Harbors as a Driver Class B Dry effective May 4, 2015.       He

was fired on August 10, 2017.

     B.   The On-Call Policy

     Plaintiff’s first count contends that Clean Harbors’ on-

call policy (“the policy”), which requires drivers to be on-call

on a rotating basis to respond to emergency response (“ER”)

services after hours and on weekends, violates the FLSA.       Clean

Harbors’ Bridgeport facility divides its drivers into two teams

that rotated being on-call each week.    Each team had

approximately 2-3 drivers during the relevant time period.       The

on-call shift begins at 5:00 PM on Friday and ends at 5:00 PM

the following Friday.   A driver who is on-call must report to

his regularly scheduled assignments each day, but may also be

called back to work after hours if an ER situation arises.       If

such a situation arises, the on-call coordinator is responsible

for assigning the job to one of the on-call drivers.     The

coordinator considers whether the driver is eligible to drive


2 “John Does 1-5 are individuals or corporate entities whose
identities are not known and who participated in and/or ratified
and/or acquiesced to the wrongs committed against Plaintiff by
named [D]efendants.” (Docket Item 1 ¶ 4.) The parties’ filings
do not further clarify who John Does 1-5 are or what roles they
played in this case. In any event, the Court’s ruling will
apply to John Does 1-5 equally as it applies to the named
parties.
                                 3
more hours under Department of Transportation (“DOT”)

regulations, whether the driver is trained for the equipment

needed, and the driver’s work schedule.

     Crucial to this litigation is that Clean Harbors does not

pay drivers for the time they are on-call but not working.

Instead, Clean Harbors only pays drivers if they are responding

to an on-call assignment.    Clean Harbors — which provides a

company-issued cell phone to all drivers for on-call purposes —

pays the driver from the time he picks up the on-call phone call

and accepts the job through the completion of the job.    Upon

being given an on-call assignment, the driver reports to the

Bridgeport facility and travels to the assignment from there.

Defendants insinuate that drivers are permitted to get into

their uniforms after they arrive at the facility.    Conversely,

Plaintiff alleges that he was expected to be in uniform upon his

arrival at the Bridgeport facility.    Moreover, Defendants claim

that drivers are paid for four hours of time if an on-call

assignment is cancelled after a driver accepts it and travels to

the Bridgeport facility.    Plaintiff disputes that assertion,

claiming that drivers do not get paid at all if an on-call

assignment is subsequently cancelled.

     Defendants assert that the policy requires employees to

record all time worked while on call, including responding to

any telephone calls, travel time to and from the location, and

                                  4
any work performed.    Plaintiff points out that the employer is

required to maintain accurate records of hours worked per 29

C.F.R. 516.

     An on-call driver is not required to remain at Clean

Harbors’ facility, but instead is free to return home.    Drivers

may also leave their homes during their on-call shifts.

However, the policy requires the drivers to answer or return on-

call phone calls within 15 minutes.    Moreover, the policy

requires the drivers to report to the Bridgeport facility within

an hour of speaking with the on-call supervisor.    Defendants

assert, though, that the on-call coordinator would routinely

grant extra time to return to the facility in the event that a

driver requested it.    Plaintiff notes that the policy contains

no provision to that effect.

     The policy permits drivers to switch on-call shifts by

finding a replacement driver and submitting an on-call

replacement form.   Mastracchio has to approve such replacements,

which he has done every single time he has received such a

request.   Drivers could find a replacement for any reason,

including in order to use vacation days.    Plaintiff argues,

however, that the process is not that simple because there are

at most three drivers on a team, and whether each driver can

pick up another’s assignment depends on the replacement driver’s

DOT limitations as well as what kind of license he has.    In

                                  5
other words, while the policy does allow drivers to trade shifts

with one another, doing so was often impractical due to the

above restrictions.   Conversely, Defendants assert that it is

rare that a driver cannot find a replacement, but that if that

does happen, the driver can let Mastracchio know that he cannot

work and Mastracchio will find a replacement driver, perhaps

from another Clean Harbors’ facility.   Plaintiff denies that

this ever happened while he worked for Clean Harbors, though the

parties agree that Plaintiff never attempted to switch any of

his on-call shifts.

     Defendants also assert that if a driver is not available

for certain hours of an on-call shift due to obligations such as

doctors’ appointments, weddings, and birthday parties, then the

driver can inform Mastracchio, who will not call the driver

during those hours.   Plaintiff denies this as well, pointing to

a July 6, 2017 instance in which Mastracchio denied Plaintiff’s

request to be taken off the on-call list so that he could take

his son in for an emergency tonsillectomy.   Moreover, while the

parties agree that Plaintiff never asked for additional time to

respond to an on-call assignment, Plaintiff notes that (1) there

is nothing to suggest that such a request would be granted and

(2) Plaintiff did ask Clean Harbors several times to call

another driver, which it refused to do.



                                 6
     During Plaintiff’s employment, Clean Harbors’ Bridgeport

facility only received two after-hour ER requests per month.

Plaintiff was only called to work an on-call shift about once

per month, though the number of calls that he received during

each of his on-call weeks varied.    Some weeks he received no

calls; some weeks he received one call; some weeks he received

more calls — up to 10 in a week according to Plaintiff.

Plaintiff did not keep track of how many calls he received, nor

of how many assignments he actually performed while on-call.

According to Clean Harbors’ records, Plaintiff only worked 12

on-call assignments during his 16-month tenure with Clean

Harbors: two in July 2015, one in August 2015, one in September

2015, one in November 2015, one in May 2016, two in September

2016, one in December 2016, one in March 2017, one in May 2017,

one in June 2017, and zero in the other months between June 2015

and August 2017. 3

     Under the policy, drivers are free to engage in personal

activities.   Nobody ever indicated to Plaintiff that he could

not do any certain activities while he was on call, so long as




3 Plaintiff disputes this figure on the grounds that he received
as many as 10 calls in a particular week during his tenure.
That is comparing apples and oranges. Plaintiff asserts that he
received numerous on-call calls during his tenure; Defendants
assert that he worked 12 on-call assignments during his tenure.
Neither party disputes the other’s above assertion, but rather
each makes an assertion about a different issue.
                                 7
the activities did not put Plaintiff in a condition that

rendered him incapable of safely performing the essential

functions of the job (that is, he could not be impaired by

alcohol or drugs).    Additionally, the policy limits drivers’

freedom insofar as they must be able to return to the Bridgeport

facility within an hour of receiving the on-call phone call.

     During his on-call shifts, Plaintiff engaged in such

personal activities as playing video games, going to the gym,

playing sports in his backyard, doing home improvement projects,

playing with his children, watching movies and TV, socializing

with friends and family in his own home, sleeping, reading, and

doing house chores.    Plaintiff could have also visited friends,

gone to the mall, or gone to the movies, as long as doing so

would not have prevented him from getting back to the Bridgeport

facility within an hour of receiving the call.    In fact, on two

of the occasions in which Plaintiff received an on-call

assignment, he was at a baseball game and a Six Flags amusement

part, respectively.    Unfortunately for Plaintiff, he lived about

40 minutes away from the Bridgeport facility, which limited his

flexibility when on-call — though he testified that if he had

lived closer to the facility, he could have engaged in other

activities.

     C.   Plaintiff’s Performance and Disciplinary History



                                  8
     Plaintiff’s remaining counts contend that Defendants

retaliated against him by firing him, in violation of both CEPA

and the FLSA.   The Court will first discuss Plaintiff’s

employment with Clean Harbors, including his disciplinary

history, before turning to the alleged complaint that he made,

which he believes is the real reason for his termination.

     Plaintiff, who has a commercial driver’s license (“CDL”),

applied for a job with Clean Harbors around March 2015.

Mastracchio interviewed Plaintiff around May 2015.   Clean

Harbors hired Plaintiff as a Driver Class B Dry effective May 4,

2015.   In that position, Plaintiff was responsible for operating

Class B equipment such as vacuum trucks, roll-off trucks, dump

trucks, and rack trucks.   He reported to Mastracchio.   After

completing Clean Harbors’ training and onboarding process,

Plaintiff began driving in June 2015.

     Plaintiff succeeded in the technical aspects of his job,

but he routinely failed to timely and correctly submit required

paperwork.   He also failed to respond to two on-call

assignments, in violation of Clean Harbors’ on-call policy. 4

These deficiencies were noted early in Plaintiff’s employment.




4 Plaintiff argues that he missed one such assignment just after
he was hired because he did not have a password for the on-call
cell phone that Clean Harbors provided to him. However, he does
not dispute that he violated the policy twice during his
employment.
                                 9
In August 2015, Mastracchio issued Plaintiff a performance

review.   In the categories of “Communication” and “Customer

Satisfaction,” Mastracchio commented, “Jaron has to make sure

all of his paperwork is turned in on time and correct.”     For the

category of “Attendance,” Mastracchio commented, “Jaron has a

good attendance but has to make sure he answers his phone when

on call.”   Under the “Initiative” category, Mastracchio

commented, “Jaron has to get out the door quicker in the

morning.”   Plaintiff admits that he sometimes fell behind on his

paperwork during his employment.

     On March 1, 2016, Mastracchio issued Plaintiff a written

warning for failing to timely and correctly turn in his drivers’

logs, trip and dispatch reports, and time cards.   The warning

read:

     Jaron is not following our policies I have talked to
     Jaron about this many times and he is still not
     getting it. This needs to stop today and Jaron needs
     to turn in his paperwork everyday moving forward. If
     this continues Jaron will be suspended and can be
     terminated. Jaron has been talked to many times and
     still is not doing his paperwork correctly and is not
     doing his drivers paperwork or turning it in. 5

The written warning also stated that if Plaintiff did not

improve his performance, he may be subject to further




5 The Court will quote directly from the parties’ evidence
throughout this Opinion. Any errors in those quotations exist
in the original documents and, aside from this footnote, will
not be individually pointed out or corrected by the Court.
                                10
disciplinary action, up to and including termination.    This

aligns with Clean Harbors’ employee handbook, which contemplates

written warnings for an employee’s first two offenses,

suspension without pay for the third offense, and termination of

driving privileges and possible employment altogether for the

fourth offense.   Plaintiff does not dispute that Mastracchio and

other employees told Plaintiff that he needed to turn in his

paperwork on time, and that Plaintiff’s paperwork was not up to

date.

     On August 22, 2016, Plaintiff received his second written

warning — this one for being late to work.    According to that

warning, on August 19, 2016, Plaintiff was scheduled to start

his shift at 4:00 AM.   The client complained that Plaintiff was

not on site, at which point Clean Harbors pulled Plaintiff’s

truck’s GPS information, which showed that Plaintiff did not

even leave the Bridgeport facility until 5:10 AM.    He did this

without notifying his managers that he was going to be late.

The warning also noted that Jaron was falsifying hours by

clocking in at 4:00 AM. 6   As with the first warning, Plaintiff

was warned that if he did not improve his performance, he would




6 This allegation is the only part of this warning that Plaintiff
takes issue with. He contends that his time entry accurately
noted his start time.
                                 11
be subject to further disciplinary action, up to and including

termination.

     That same day, Plaintiff received his third written

warning, this time for failure to comply with DOT regulations.

Per the warning, on August 19, 2016, Plaintiff started his shift

around 5:00 AM and, thus, according to DOT regulations,

Plaintiff was prohibited from driving past 7:00 PM.    However,

after 7:00 PM, instead of laying over in Clean Harbors’ Bristol,

Connecticut facility, Plaintiff continued driving back to Clean

Harbors’ Bridgeport, New Jersey facility.    Plaintiff does not

contest that this is what the warning says, but he does deny the

substance of the warning.    He asserts that he correctly

calculated whether he could drive past 7:00 PM on that day and

that he was not in violation of DOT regulations by doing so.      In

any event, Plaintiff was again warned that if he did not improve

his performance, he might be subject to further disciplinary

action, up to and including termination.

     Shortly after receiving these two warnings, Plaintiff

received his 2016 performance review, which Mastracchio

completed.   In the “Communication” category, Mastracchio

commented, “Jaron has been written up for his paperwork and

needs to correct it ASAP.”    In the “Customer Satisfaction”

category, Mastracchio commented, “Jaron does a good job with our

customers but is failing with our internal customers (FSS).    My

                                 12
specialists come to me all the time with issues with Jaron’s

paperwork.”    In the “Job Skills” category, Mastracchio

commented, “Jaron is a very good B driver but again his

paperwork needs to be complete and accurate.”    Plaintiff

received an overall score of “Meets Expectations” on his 2016

performance review.

     On January 17, 2017, Plaintiff received his fourth written

warning, this time for failing to turn in his drivers’ logs and

mileage reports on time and correctly.   That warning included

the following language: “This is Jaron’s final warning and has 5

days from 1/30/17 to complete all missing paperwork and mileage.

If this is not corrected in five days, Jaron will lose his

driving privileges and possible employment with Clean Harbors.”

This being his fourth warning, Plaintiff was suspended for three

days.   Plaintiff admitted in his deposition that he was, in

fact, behind on his paperwork at the time of this warning and

suspension.

     Plaintiff served his suspension, completed his missing

paperwork, and was permitted to return to work.    In addition to

the above language, the written warning again stated that if

Plaintiff did not immediately improve his performance, he might

be subject to further disciplinary action, up to and including

termination.   Moreover, this warning outlined Clean Harbors’

progressive discipline policy, which states that a third offense

                                 13
would result in suspension and a fourth offense could result in

termination.   Mastracchio testified that he also warned

Plaintiff that any subsequent policy violation would result in

termination of his employment.   Plaintiff, in his Declaration,

stated that he was not specifically told that, though he does

not dispute the contents of the fourth written warning.

     Finally, on or around August 5, 2017, Plaintiff received a

fifth warning.    On that day, Plaintiff was on-call and received

but did not answer a phone call from the on-call coordinator

around 5:30 AM.    Mastracchio texted Plaintiff at 6:00 AM, asking

Plaintiff to call him as soon as possible.   Plaintiff responded

at 7:30 AM, writing, “Sry just woke up what’s going on?”    The

warning stated that Plaintiff’s failure to respond required

Clean Harbors to hire two outside vendors to complete the

assignment, which the customer would not pay for.

     Plaintiff admits that he overslept and missed the call, but

asserted in his Declaration that the job at issue required more

equipment than Clean Harbors had available, so the outside

vendors would have been required even if he had not overslept.

Moreover, Plaintiff stated that, even in spite of his

oversleeping, he still could have arrived on the site before the

outside vendors.   Regardless, the warning stated, “Jaron has 4

other warnings since 3/1/16 and this will be his fifth warning



                                 14
and this leaves us no choice but to terminate Jaron due to him

not following our policies and procedures.”

     It further stated, “Jaron has not followed our policies and

procedures and is being terminated for his lack of not following

our P&P.”   Mastracchio texted Plaintiff on August 6, 2017,

stating, “[Y]ou have a meeting on Thursday[, August 10, 2017,]

at 0900 in my office until then you are under suspension, For

not calling back for a ER yesterday until an 1.5 hr later.”

Plaintiff was then terminated on August 10, 2017.   The parties

agree that it was the violation of the on-call policy, outlined

below, that prompted Plaintiff’s termination. 7


7 The Court notes that Plaintiff denies paragraph 29 of
Defendants’ Statement of Undisputed Material Facts. (Docket
Item 18-2, ¶ 29.) That paragraph states, in full:

     The decision to terminate Plaintiff’s employment was
     based on Plaintiff being issued five written warnings
     within the span of just 16 months. Indeed,
     Plaintiff’s final warning stated:
          Jaron has 4 other warnings since 3/1/16 and
          this will be his fifth warning and this
          leaves us no choice but to terminate Jaron
          due to him not following our policies and
          procedures. Jaron has not followed our
          policies and procedures and is being
          terminated for his lack of not following our
          [policies and procedures].

(Id. (citations omitted).) Plaintiff’s response to that
paragraph is: “Denied. Plaintiff’s Exhibit 3 makes clear that
it was the violation of the on-call policy that prompted the
termination.” (Id.) Exhibit 3 includes a series of four text
messages between Plaintiff and Mastracchio on August 6, 2017.
In those texts, Mastracchio notified Plaintiff that he was
“under suspension, For not calling back for an ER yesterday
                                15
     D.   Plaintiff’s Alleged Complaint About the On-Call Policy

     Plaintiff alleges that in July 2017 he made a complaint to

Robert Casmer, a scheduling coordinator at Clean Harbors, about

how restrictive the on-call policy was.   In making this

complaint, Plaintiff was trying to see if Clean Harbors would

provide him with any monetary compensation while being on-call.

Moreover, after Plaintiff made his complaint, another

coordinator named Daniel Diehl had an altercation with Plaintiff

relating to dropping his children off at day care.   Plaintiff

alleges that following the complaint, he told Diehl that he

needed to drop off his children at day care during an on-call

shift and, though Diehl initially agreed to let Plaintiff leave




until an 1.5 hr later.” Plaintiff responded, in two texts, “so
I call back and I get suspended others have not even called back
at all and they were back to work Monday it don’t seem fair . .
. I need human resources number. In the last few weeks people
have made no contact when called for an er . . . but because it
me I’m getting suspended? I’m tired of inconsistency when it
comes to me.” Mastracchio responded, “I’m not going to talk
about other employees J you are on final warning they are not.
I will get you human resources number they will be involved in
our discussion and your past write ups.” (Docket Item 18-6,
Exhibit 3 (emphasis added).)

     Based on the above, Plaintiff’s denial of paragraph 29
highlights a distinction without a difference. Plaintiff’s
fifth written warning was the result of his violation of the on-
call policy. That is a violation of Clean Harbors’ policies and
procedures — again, Plaintiff’s fifth — and it resulted in his
termination. Therefore, the purported dispute between the
parties on this issue is, in fact, not a dispute: the parties
agree that the violation of the on-call policy led to
Plaintiff’s fifth written warning, which led to his termination.
                               16
his on-call assignment early, he then tried to prevent Plaintiff

from leaving the worksite to drop off his children.    Diehl

allegedly told Plaintiff that he could be fired for leaving his

on-call assignment early.   Plaintiff then complained to

Mastracchio that Diehl was trying to get him fired — though

Plaintiff testified that he does not know whether Diehl knew

about Plaintiff’s complaint to Casmer.   The next time Diehl was

the on-call coordinator was when Plaintiff overslept, missed an

on-call call, received his fifth warning, and was subsequently

terminated.

     Defendants assert that Mastracchio, who made the decision

to terminate Plaintiff’s employment, had no knowledge of the

alleged complaint that Plaintiff made to Casmer, nor of any

complaint made by Plaintiff at all during his employment,

whether about the on-call policy or any other issue.    Plaintiff

conceded in his Deposition that he was unaware if Casmer relayed

the complaint to Mastracchio.   Mastracchio, in his

Certification, stated that Casmer was not consulted and played

no role in the decision to terminate Plaintiff’s employment.

     Plaintiff alleges, however, that the contention that

Mastracchio did not know about his complaints about the on-call

policy is false.   Plaintiff states that “[t]here was regular

grumbling among the workers about the on-call policy.    It came

up during nearly every group meeting and resulted in a meeting

                                17
devoted to the issue on August 16, 2016.”       (Docket Item 18-3, ¶

13.)

                           PROCEDURAL HISTORY

       Plaintiff filed his three-count Complaint in this Court on

January 25, 2018.      (Docket Item 1.)   The first count alleges

that Clean Harbors’ on-call policy violated the FLSA because

Clean Harbors did not pay Plaintiff for the time during which

Plaintiff was on-call but not working.       (Id. ¶ 37.)   The second

count alleges that Defendants’ decision to terminate Plaintiff’s

employment was retaliatory in nature, also in violation of the

FLSA.    (Id. ¶ 39.)    The third count alleges that, by terminating

Plaintiff’s employment after he performed a whistleblowing

activity as defined under New Jersey’s Conscientious Employee

Protection Act (“CEPA”), Defendants violated the anti-

retaliation provisions of that Act. 8     (Id. ¶ 44.)   Defendants



8 In his Opposition Brief, Plaintiff seeks to voluntarily dismiss
his CEPA retaliation claim “since it is based on the same facts
as the FLSA retaliation claim.” Defendants did not oppose this
voluntary dismissal. Plaintiff cited N.J.S.A. § 34:19-8 in
doing so, which reads:

       Nothing in this act shall be deemed to diminish the
       rights, privileges, or remedies of any employee under
       any other federal or State law or regulation or under
       any collective bargaining agreement or employment
       contract; except that the institution of an action in
       accordance with this act shall be deemed a waiver of
       the rights and remedies available under any other
       contract, collective bargaining agreement, State law,
       rule or regulation or under the common law.


                                   18
filed an Answer on April 4, 2018.        (Docket Item 6.)   After

engaging in discovery for approximately 10 months, Defendants

filed the present Motion for Summary Judgment on March 22, 2019.

(Docket Item 16.)    Plaintiff filed an Opposition Brief on April

16, 2019.     (Docket Item 18.)   Defendants filed a Reply on April

29, 2019.     (Docket Item 19.)

                             JURISDICTION

     The Court exercises subject-matter jurisdiction over this

action pursuant to 28 U.S.C. § 1331 because the claim arises

under the laws of the United States.       Specifically, Plaintiff

alleges violations of the Fair Labor Standards Act, 29 U.S.C. §

201 et seq.    Furthermore, the Court has supplemental

jurisdiction pursuant to 28 U.S.C. § 1367 over Plaintiff’s state



N.J. STAT. ANN. § 34:19-8 (2019).

     That section does not require Plaintiff to voluntarily
dismiss his CEPA claim. Moreover, because Defendants have
already served an Answer and a Motion for Summary Judgment,
Plaintiff may only voluntarily dismiss the claim by filing “a
stipulation of dismissal signed by all parties who have
appeared.” FED. R. CIV. P. 41(a)(1)(A). Nor will the Court treat
Plaintiff’s attempt to voluntarily dismiss the claim “proper” —
which would allow the Court to issue an order dismissing the
claim — because, as noted above, it is unclear to the Court why
Plaintiff feels obligated to dismiss this claim.

     Because Defendants rely on the same arguments for both the
CEPA and the FLSA retaliation claims, and because Plaintiff
fully briefed the FLSA retaliation claim, the Court does not
require Plaintiff to submit supplemental briefing on the CEPA
claim. The Court will grant summary judgment as to the CEPA
retaliation claim based on the same rationale explained below
with respect to the FLSA retaliation claim.
                                    19
law claim because it arises out of the same circumstances and is

based on a common nucleus of operative fact.

                         STANDARD OF REVIEW

       Summary judgment will be granted if “‘the pleadings,

depositions, answers to interrogatories, and admissions on file,

together with the affidavits if any,’ . . . demonstrate the

absence of a genuine issue of material fact” and the party

seeking summary judgment is entitled to judgment as a matter of

law.    Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986)

(citing FED. R. CIV. P. 56).

       An issue is “genuine” if it is supported by evidence such

that a reasonable jury could return a verdict in the nonmoving

party’s favor.    Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986).    A fact is “material” if, under the governing

substantive law, a dispute about the fact might affect the

outcome of the suit.    Id.    “In considering a motion for summary

judgment, a district court may not make credibility

determinations or engage in any weighing of the evidence;

instead, the non-moving party’s evidence ‘is to be believed and

all justifiable inferences are to be drawn in his favor.’”

Marion v. Indus. Crating Co., 358 F.3d 241, 247 (3d Cir. 2004).

       The moving party first bears the burden of demonstrating

the absence of a genuine issue of material fact.     Celotex, 477

U.S. at 323 (“[A] party seeking summary judgment always bears

                                   20
the initial responsibility of informing the district court of

the basis for its motion, and identifying those portions of ‘the

pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any,’ which

it believes demonstrate the absence of a genuine issue of

material fact.”).    The moving party may discharge that burden by

“‘pointing out to the district court[ ]that there is an absence

of evidence to support the nonmoving party’s case’ when the

nonmoving party bears the ultimate burden of proof.”    Singletary

v. Pa. Dep’t of Corr., 266 F.3d 186, 192 n.2 (3d Cir. 2001)

(quoting Celotex, 477 U.S. at 325).

     Once the moving party has met this burden, the nonmoving

party must identify specific facts showing that a genuine issue

for trial exists.    Celotex, 477 U.S. at 324.   The party “may not

rest upon the mere allegations or denials of the . . .

pleading[s],” but instead must rely on affidavits or other

documents.    Saldana v. Kmart Corp., 260 F.3d 228, 232 (3d Cir.

2001).    To withstand summary judgment, the nonmoving party “must

‘make a showing sufficient to establish the existence of [every]

element essential to that party’s case, and on which that party

will bear the burden of proof at trial.’”    Cooper v. Sniezek,

418 F. App’x 56, 58 (3d Cir. 2011) (quoting Celotex, 477 U.S. at

322).    Therefore, to prevail in opposition of a motion for

summary judgment, the nonmoving party must identify specific

                                 21
facts and affirmative pieces of evidence that contradict those

offered by the moving party.     Anderson, 477 U.S. at 257.

                              DISCUSSION

     Plaintiff raises three claims in his Complaint.     The first

alleges that he is entitled to unpaid wages under the FLSA for

his on-call shifts.     The second and third allege that Defendants

retaliated against him in violation of the FLSA and the CEPA,

respectively.     Defendants argue that they are entitled to

summary judgment on all three counts.      Defendants argue that the

unpaid wages claim fails as a matter of law.     They further argue

that Plaintiff cannot make out a prima facie case for his

retaliation claims or, in the alternative, that Defendants have

a legitimate non-retaliatory reason for Plaintiff’s termination

that is not pretextual.     The Court will address claim each in

turn.

     A.      Does Defendants’ On-Call Policy Violate the FLSA?

     The Court will first consider Plaintiff’s claim that

Defendants’ on-call policy violates the FLSA.     Specifically,

Plaintiff alleges that Defendant’s policy of not paying

employees for simply being on call but rather only for the time

they spend responding to on-call assignments is violative of the

FLSA.     In other words, Plaintiff contends that he should have

been paid for the time that he spent on-call but not working.

     The Court will review Plaintiff’s claim under the standard

                                  22
established by the Third Circuit in Ingram v. County of Bucks,

144 F.3d 265 (3d Cir. 1998).       In that case, the Third Circuit

recognized that Department of Labor regulations establish two

circumstances in which on-call waiting time is compensable under

the FLSA.    Id. at 268.   The first occurs “if the employee is

required to remain on premises” during the on-call time.        Id.

The second occurs “if the employee, although not required to

remain on the employer’s premises, finds his time on-call away

from the employer’s premises is so restricted that it interferes

with personal pursuits.”     Id.

      In this case, the first scenario does not apply because the

parties agree that Plaintiff was not required to remain on

premises.    Therefore, the parties dispute whether the second

scenario applies.    In the Third Circuit, there is a four-factor

test that is used to make that determination.       Id.    The factors

are

      first, whether the employee may carry a beeper or
      leave home; second, the frequency of calls and the
      nature of the employer’s demands; third, the
      employee’s ability to maintain a flexible on-call
      schedule and switch on-call shifts; and fourth,
      whether the employee actually engaged in personal
      activities during on-call time.”

Id.   The Court will consider each factor in turn.

            1.   First Ingram Factor

      The first Ingram factor asks whether the employee may carry

a beeper or leave home while they are on-call.       Id.   Here, it is

                                    23
undisputed that Defendants provided Plaintiff with a company-

issued cell phone, which the Court recognizes as equivalent to a

beeper for the purposes of this test.   See id. at 268-69

(contrasting employees being required to monitor a hand radio —

which “significantly interfered with [employees’] private

activities” — with being permitted to either have a beeper or

simply leave word of where they would be while on-call — which

did not severely restrict employees’ freedom).

     Moreover, Plaintiff admits that he was permitted to leave

home, and even testified that “[n]obody said that [he] couldn’t

leave [his] house.”   (Docket Item 16-4, Exhibit B, at 100:4-19.)

Plaintiff attempts to argue that “while he technically was not

tethered to his home, as a practical matter he was house-bound.”

(Docket Item 18-1, at 8.)   Plaintiff points to his 40-minute

drive to the Bridgeport facility, which he claims severely

limited the practicality of him leaving home.    He notes that he

once had to cut short a family outing to Six Flags because of an

on-call assignment.   Similarly, he once had to leave a baseball

game early to respond to an on-call assignment.   He also argues

that he could not partake in certain activities like going

grocery shopping or fishing because of time constraints.

     Each of Plaintiff’s arguments that the first Ingram factor

cuts in favor of his on-call waiting time being compensable

actually support the opposite conclusion.   The first factor is

                                24
simply about whether Plaintiff was permitted to leave his house,

not whether he actually did.   See Ingram, 144 F.3d at 268

(listing the first factor as “whether the employee may . . .

leave home”).   Each of Plaintiff’s examples, as well as his own

testimony, illustrates that he was absolutely free to leave his

home while on-call.   Nothing in Clean Harbors’ on-call policy

said that Plaintiff could not leave his home.   And, in fact,

Plaintiff did leave his home while on-call.   While he might not

have been able to enjoy that time away from home as much as he

would have liked, there is simply no evidence to support a

finding that leaving home was impermissible under the policy.

     Therefore, the first Ingram factor cuts clearly in favor of

a finding that Plaintiff’s on-call waiting time was not

compensable under the FLSA.

          2.    Second Ingram Factor

     The second Ingram factor looks to whether the frequency and

urgency of calls received while on-call precludes employees from

using their time for personal pursuits.   See Cannon v. Vineland

Hous. Auth., 627 F. Supp. 2d 171, 177 (D.N.J. 2008) (“If an on-

call employee receives calls with such frequency and of such

urgency that the employee ‘cannot use the time effectively for

personal pursuits,’ then that employee’s on-call waiting time is

more likely to be compensable under the FLSA . . . than if the



                                25
calls occur less frequently or with less urgency.” (citation

omitted) (quoting 29 C.F.R. § 553.221(d))).

     In considering this factor, the Ingram Court cited a Tenth

Circuit case called Renfro v. City of Emporia.      Ingram, 144 F.3d

at 269.    In Renfro, the Court found that the on-call waiting

time was compensable since the frequency of calls significantly

restricted the employees’ personal schedule to the employer’s

benefit.    948 F.2d 1529, 1537 (10th Cir. 1991).   Specifically,

the employees — firefighters — were required to report to the

stationhouse within twenty minutes of receiving a call, which

happened on average three to five times per day.     Id.   “In

contrast, employees who are called to duty less frequently, with

a longer response time, can pursue personal activities with

minimal interference, and Courts have held that they should not

be compensated for on-call time under the FLSA.”     Ingram, 144

F.3d at 269.

     The Ingram Court cited three cases to support that

assertion.    Id.   First was a case in which employees were called

back less than once per day and had between thirty minutes and

an hour to respond.    See Gilligan v. City of Emporia, 986 F.2d

410, 412 (10th Cir. 1993).    The second case involved police

detectives who were called in on average less than twice weekly

and had twenty minutes from when they responded to the page to

report to duty.     See Armitage v. City of Emporia, 982 F.2d 430,

                                  26
432 (10th Cir. 1992).   The third involved employees who received

calls two to five times a week on average and had to report

within twenty minutes of receiving the page.     See Bright v.

Hous. Nw. Med. Ctr., 934 F.3d 671 (5th Cir. 1991).     In each of

those cases, the on-call waiting time was deemed not

compensable.

     Similarly, in Ingram the plaintiffs “were not able to

demonstrate that the frequency of calls approached three to five

calls to duty per day like Renfro.”    Ingram, 144 F.3d at 269.

Moreover, the plaintiffs in Ingram were not required to report

to work in a fixed amount of time.    Id.   Therefore, the Third

Circuit found that the second factor weighed against finding

that the on-call waiting time was compensable.     See id.

     In the case at hand, the on-call policy required that

employees return an on-call call within 15 minutes and then

report to the Bridgeport facility within an hour.     There is a

factual dispute as to how strictly the hour deadline was

enforced, as Defendants assert that extensions were readily

granted.   There is also a factual dispute as to the frequency

with which Plaintiff received calls.    Defendants present

evidence showing that Plaintiff only worked 12 on-call

assignments during his employment with Clean Harbors.     Plaintiff

does not directly contest that claim, but does assert that he

received up to 10 on-call calls per week.     This number,

                                27
Plaintiff admits, varied widely — in some weeks he would receive

no calls, while in other weeks he would receive the maximum of

10.

      The Court is required, at this stage, to believe

Plaintiff’s evidence and to make all reasonable inferences in

his favor.   Therefore, the Court will assume for the purposes of

this Motion that Clean Harbors’ on-call policy requires, with no

exceptions, employees to arrive at the Bridgeport location

within one hour of receiving the assignment.    The Court will

also assume for the purposes of this Motion that Plaintiff

received up to 10 calls per week that he was on-call.    However,

Plaintiff has not presented evidence to call into question the

reliability of Defendants’ records showing that he only worked

12 on-call assignments during his employment.    In fact, he

testified that he has no reason to believe that the records are

incorrect.

      Even making the above assumptions, Plaintiff would receive

a maximum of 10 calls per week when he was on-call.    The average

would be lower than that, given that Plaintiff testified that he

would also receive 0 calls per week some weeks.    But even in the

weeks in which Plaintiff received 10 calls, that would only

amount to approximately 1.43 calls per day.    Therefore, even

looking only at the busiest of weeks for Plaintiff, he is not

able to demonstrate that the frequency of calls approached three

                                28
to five calls to duty per day like Renfro.   Considering that

Plaintiff admits he did not receive 10 calls every week, the

overall average number of calls he got per day when he was on-

call is even lower than 1.43.

     Moreover, Plaintiff had one hour to respond to the calls

when they did result in an actual assignment.   While the Ingram

employees had no time limit, the employees in the other cases

cited by the Ingram Court had much more restrictive limits.

They also received more calls per day on average.    Yet those

courts all held, and the Ingram Court implicitly agreed, that

the frequency and urgency of calls did not preclude the

employees from using their time for personal pursuits.    This

Court finds similarly in the case at hand.   Since Plaintiff

received at most 1.43 calls per week and had an hour to respond

to each, the frequency and urgency of calls did not preclude him

from using his time for personal pursuits.   Therefore, the Court

finds that the second Ingram factor weighs in favor of a finding

that the on-call waiting time is not compensable.

          3.   Third Ingram Factor

     The third Ingram factor looks to the employee’s ability to

maintain a flexible on-call schedule and switch on-call shifts.

Again, the Ingram Court considered other cases in which courts

analyzed this factor.   Ingram, 144 F.3d at 269.   For instance,

in Norton v. Worthen Van Service, Inc., on-call time was not

                                29
compensable because employees, who were subject to disciplinary

action if they failed to timely respond to a call, could

designate themselves as unavailable for certain periods of time.

839 F.2d 653, 654-56 (10th Cir. 1988).   This permitted them to

“maintain flexibility in their personal time.”    Ingram, 144 F.3d

at 269.   Conversely, on-call time was compensable in Renfro

since trading shifts was “difficult, if not impossible, to

arrange, and the [employees] were subject to discipline if they

either failed to answer a call-back or were late.”    Id. (citing

Renfro, 948 F.2d at 1537).   Finally, in Ingram itself, the Court

noted that “the undisputed facts show[ed] that the [employees]

could trade shifts to pursue personal activities without

interference.”   Id.   Therefore, the third factor weighed against

finding the on-call time to be compensable.    See id.

     In the case at hand, it is undisputed that failure to

respond to a call could result in disciplinary action.    It is

also undisputed that Clean Harbors’ on-call policy permitted

employees to trade shifts with one another.    However, Plaintiff

contends that, much like in Renfro, trading shifts was difficult

or even impossible due to several realities.    First of all,

there were only one or two other drivers on-call at any given

time, so it was a small pool to begin with.    Second, the drivers

could only switch with other drivers who had the same

qualifications as them — i.e., Plaintiff could only switch with

                                 30
another CDL driver.    Finally, DOT time limits had to be

considered too.    This, Plaintiff argues, made it impractical for

employees to actually be able to switch shifts.    In addition,

Plaintiff points to a specific example in which Defendant

Mastracchio denied Plaintiff’s request to be taken off a shift

so that he could take his son to the hospital for an emergency

tonsillectomy.

     Defendants argue that because they did not interfere with

Plaintiff’s ability to trade shifts, the waiting time should not

be compensable.    However, the cases they cite present

distinguishable fact patterns from the case at hand.      For

instance, in Cannon, the plaintiffs readily admitted that they

never had any trouble finding somebody to take over their shift.

That is quite distinct from the picture painted by Plaintiff’s

evidence here, which suggests that, like in Renfro, it was

difficult or nearly impossible as a practical matter for

Plaintiff to switch shifts.    Moreover, Plaintiff contends that

Mastracchio refused to let Plaintiff call out of a shift on

multiple occasions, including when his son required emergency

surgery.   Therefore, the third Ingram factor weighs in favor of

a finding that the on-call waiting time is compensable.

           4.     Fourth Ingram Factor

     The fourth Ingram factor asks whether the employee actually

engaged in personal activities during the on-call time.      The

                                  31
parties agree that this factor weighs against a finding that the

on-call waiting time is compensable.     However, given that this

is a factor-based test that ought to consider the weight of each

factor, the Court will briefly discuss why the fourth factor

favors such a finding.

     Ingram noted that “the test is not whether the employee has

‘substantially the same flexibility or freedom as he would if

not on call, [or] else all or almost all on-call time would be

working time, a proposition that settled case law and the

administrative guidelines clearly reject.’”    Ingram, 144 F.3d at

269 (quoting Bright, 934 F.2d at 677).    Indeed, “[t]he inquiry .

. . is not whether the [plaintiffs] are prevented from

participating in certain personal activities, but whether they

actually engage in personal activities during on-call shifts.”

Id. (quoting Berry v. County of Sonoma, 30 F.3d 1174, 1185 (9th

Cir. 1994).

     Here, Plaintiff rightly agrees with Defendants that he

could engage in personal activities while on-call.    The only

limitations were that he had to be (1) able to respond to the

call within one hour and (2) fit for duty (i.e., not impaired)

when responding.   Plaintiff engaged in numerous personal

activities while he was on-call, including playing video games,

going to the gym, playing sports in his backyard, doing home

improvement projects, playing with his children, watching movies

                                32
and TV, socializing with friends and family in his own home,

sleeping, reading, and doing house chores.     As noted above,

Plaintiff could have also visited friends, gone to the mall, or

gone to the movies, as long as doing so would not have prevented

him from getting back to the Bridgeport facility within an hour

of receiving the call.   Plaintiff also went to Six Flags and at

least one baseball game while he was on-call — and, importantly,

he received assignments during those two activities, which he

was able to respond to in a timely manner.

     In short, the evidence overwhelmingly supports the

conclusion that the parties agreed to: Plaintiff actually

engaged in numerous personal activities during his time on-call.

Therefore, the fourth Ingram factor weighs quite heavily in

favor of a finding that the on-call waiting time is not

compensable.

          5.   Conclusion

     Ingram instructs the Court to consider the above four

factors in concert with one another to determine whether they

“reveal onerous on-call policies and significant interference

with the employee’s personal life,” in which case the on-call

time will be deemed compensable.     While the Court does agree

with Plaintiff that the third Ingram factor favors a finding

that the on-call waiting time is compensable, the overall

analysis clearly indicates that Clean Harbors’ on-call policy

                                33
did not create a significant interference with Plaintiff’s

personal life.     While on-call, Plaintiff was not restricted to

either his home or the Bridgeport facility; his calls were quite

infrequent and less urgent than the calls in the cases discussed

in Ingram; and he was able to participate in countless personal

activities.     The fact that it was oftentimes impractical —

though not uniformly prohibited — for Plaintiff to switch shifts

is insufficient to outweigh the rest of the evidence in this

case.     Therefore, the Court will grant Defendants’ Motion for

Summary Judgment with respect to Plaintiff’s first count because

his on-call waiting time is, as a matter of law, not compensable

under the FLSA.

     B.      Did Defendants Unlawfully Retaliate Against Plaintiff?

     Plaintiff also claims that Defendants violated the FLSA and

CEPA 9 when they fired him allegedly in retaliation for his

complaints about Clean Harbors’ above-discussed on-call policy.

Under the FLSA, an employer may not “discharge or in any other

manner discriminate against any employee because such employee

has filed any complaint or instituted or caused to be instituted

any proceeding under or related to [the FLSA].”     29 U.S.C. §


9 Given the facts of this case, the analyses of both retaliation
claims are analogous. Therefore, the Court will refer only to
the FLSA throughout this discussion, with footnotes added as
needed to explain differences between the FLSA and CEPA. Those
differences do not change the analyses or outcomes of the
claims.
                                  34
215(a)(3). 10   The McDonnell Douglas burden-shifting framework

applies to claims of unlawful retaliation under the FLSA. 11      See

Cononie v. Allegheny Gen. Hosp., 29 F. App’x 94, 95 (3d Cir.

2002); see generally McDonnell Douglas Corp. v. Green, 411 U.S.

792 (1973).

     Under this framework, the plaintiff has the initial burden

of establishing a prima facie case of discrimination under the

relevant statute.    McDonnell Douglas, 411 U.S. at 802; see also

Parikh v. UPS, 491 F. App’x 303, 307 (3d Cir. 2012)

(“[P]laintiff must establish a prima facie case of

discrimination.”).    This requires the plaintiff to produce

sufficient evidence to allow the factfinder to infer the fact at

issue.   Texas Dep’t of Community Affairs v. Burdine, 450 U.S.

248, 254 n.7 (1981).

     To establish a prima facie case of retaliation under the

FLSA, the plaintiff must show that: (1) the plaintiff engaged in

a protected employee activity; (2) the plaintiff suffered an

adverse employment action either subsequent to or


10Under CEPA, “[a]n employer shall not take any retaliatory
action against an employee because the employee . . .
[d]iscloses, or threatens to disclose to a supervisor or to a
public body an activity, policy or practice of the employer . .
. that the employee reasonably believes . . . is in violation of
a law.” N.J. STAT. ANN. § 34:19-2(e).

11The McDonnell Douglas framework also applies to CEPA claims.
Winters v. N. Hudson Reg’l Fire & Rescue, 50 A.3d 649, 662 (N.J.
2012).
                                  35
contemporaneous with the protected activity; and (3) there is a

causal connection between the protected activity and the adverse

action.     Marra v. Phila. Hous. Auth., 497 F.3d 286, 300 (3d Cir.

2007). 12

      In the case at hand, the parties only contest the causation

element of the prima facie cases for the FLSA. 13   For that

element, the Third Circuit allows plaintiffs to utilize a “broad

array of evidence.”    Farrell v. Planters Lifesavers Co., 206

F.3d 271, 284 (3d Cir. 2000).    District courts have “focused on

two main factors in finding the causal link necessary for

retaliation: timing and evidence of ongoing antagonism.”

McGlone v. Phila. Gas Works, 733 F. App’x 606, 612 (3d Cir.

2018) (quoting Abramson v. William Patterson College of N.J.,




12Four elements are required for a prima facie case under CEPA:
(1) the employee had a reasonable belief that the employer’s
activity violated a law, regulation, or clear public policy
mandate; (2) the employee performed a “whistle-blowing” activity
under the act; (3) the employee suffered an adverse employment
decision; and (4) a causal connection exists between the
activity and the adverse decision. Sarnowski v. Air Brooke
Limousine, Inc., 510 F.3d 398, 404 (3d Cir. 2007); Dzwonar v.
McDevitt, 828 A.2d 893, 900 (N.J. 2003).

13The same is true for the CEPA claim. Because the analyses are
analogous, see Sarnowski, 510 F.3d at 404-05; Lowery v. Koby,
Civ. No. 11-5088 (KM), 2016 WL 324948, at *5 (D.N.J. Jan. 26,
2016) (“The requirements for establishing a retaliation claim
under either CEPA or the FLSA are analogous, so I analyze them
together.”), the Court will grant summary judgment in favor of
Defendants with respect to the CEPA claim for the same reasons,
explained below, that it will grant summary judgment on the FLSA
claim.
                                  36
260 F.3d 265, 288 (3d Cir. 2001)).     “An employee may establish a

causal nexus if he shows ‘unusually suggestive’ temporal

proximity between” the protected activity and the adverse

action.   Holt v. Pennsylvania, 683 F. App’x 151, 157 (3d Cir.

2017) (citing Leboon v. Lancaster Jewish Cmty. Ctr. Ass’n, 503

F.3d 217, 232 (3d Cir. 2007)).

     For instance, where a plaintiff is fired just two days

after filing an EEOC complaint, causation is established.    See

Jalil v. Avdel Corp., 873 F.2d 701, 708 (3d Cir. 1989).     If too

much time has passed to allow the finding of a causal link

between the protected activity and the adverse action, “courts

may [also] look to the intervening period for other evidence of

retaliatory animus.”   Holt, 683 F. App’x at 157 (quoting

Farrell, 206 F.3d at 281).   Such evidence can include “a pattern

of ongoing antagonism, inconsistencies in the employer’s

justifications, or any other ‘evidence gleaned from the record

as a whole’ that is sufficient to support an inference of

retaliatory animus.”   Id. (quoting Farrell, 206 F. 3d at 281).

     However, certain other considerations about causation also

apply to this factual scenario.    First of all, a decisionmaker

must be aware of a plaintiff’s engagement in protected activity

for a retaliation claim to be cognizable.    See Moore v. City of

Phila., 461 F.3d 331, 351 (3d Cir. 2006) (“It is not reasonable

for a factfinder to infer that an employer’s reaction was

                                  37
motivated by an intent to retaliate for conduct of which the

employer’s decision maker was not aware.”).   Second of all, the

Supreme Court has held that “[e]mployers need not suspend

previously planned transfers upon discovering that a [protected

activity has occurred], and their proceeding along lines

previously contemplated, though not yet definitively determined,

is no evidence whatever of causality.”   Clark Cty. Sch. Dist. v.

Breeden, 532 U.S. 268, 272 (2001).

     The Third Circuit has applied that logic to a termination

as well: “the existence of a performance improvement plan

suggests that [the defendant] was ‘proceeding along lines

previously contemplated’ when it terminated [the plaintiff].”

Gladysiewski v. Allegheny Energy, 398 F. App’x 721, 724 (3d Cir.

2010) (non-precedential).   Finally, some courts have found that

“evidence of intervening events tend to undermine any inference

of retaliatory motive and weaken the causal link.”    See Ruiz v.

Morris Cty. Sheriff’s Dep’t, Civ. No. 05-1825, 2008 WL 2229851,

at *8 (D.N.J. May 28, 2008) (citation omitted) (citing Gubitosi

v. Kapica, 154 F.3d 30, 33 (2d Cir. 1998)); see also Lenzen v.

Workers Compensation Reinsurance Ass’n, 705 F.3d 816, 821 (8th

Cir. 2013) (holding that the plaintiff’s “poor work performance

and insubordination . . . preclude any inference of a causal

connection between the [protected activity] and her

termination”); Horne v. Reznick Fedder & Silverman, 154 F. App’x

                                38
361, 364 (4th Cir. 2005) (“[A]ny inference of causation that

might arise out of the temporal proximity is more than rebutted

by the facts that, prior to the protected activity, [the

plaintiff] had been told that her performance was sub-par and

that she should prepare to leave [her job].”)

     If a plaintiff states a prima facie case — that is,

protected activity, timing, and causation — then the burden

shifts to the defendant to proffer a legitimate, non-retaliatory

reason for the adverse employment action.   Daniels v. Sch. Dist.

of Phila., 776 F.3d 181, 193 (3d Cir. 2015).    Finally, if the

defendant does that, then the burden shifts back to the

plaintiff to show that the proffered reason is false, and that

the real reason for the action was retaliation.    Id.

     In the case at hand, Plaintiff argues that he engaged in

protected activity when he complained to one of his supervisors

about the legality of Defendants’ on-call policy.    Defendants

rightly do not contend in their filings that this activity is

not protected.   This clearly constitutes protected activity and

satisfies the first element of the prima facie case.     Moreover,

it is undisputed that the made this complaint in July 2017 and

then was fired in August 2017.   Thus, the second element of the

prima facie case is also met.

     The parties disagree over the third element of the prima

facie case: whether causation exists.   Plaintiff argues that

                                 39
temporal proximity is sufficient to prove causation here.    He

notes that within weeks of making his complaint, Plaintiff was

terminated.    Defendants make several arguments against a finding

that causation is present here.    First, they argue that

Mastracchio, who made the decision to terminate Plaintiff, had

no knowledge of Plaintiff’s alleged complaint.   They note that

it is undisputed that Plaintiff made no such complaint to

Mastracchio.   They also note that Casmer — to whom Plaintiff did

make his complaint — had no role whatsoever in the termination

decision.   In short, Defendants argue that Mastracchio could not

have retaliated against something that he did not know existed.

     Plaintiff asserts that Mastracchio not being aware of

Plaintiff’s complaint is implausible in that it suggests that

management personnel do not speak with one another.    Moreover,

Plaintiff notes that employees were constantly discussing the

on-call compensation policy at work, so much so that Clean

Harbors both issued a May 18, 2015 memo to “reiterate and

affirm” the policy and held an in-person meeting specific to the

policy on August 16, 2016.   Thus, Plaintiff argues, whether

Mastracchio actually knew about the complaint is a genuine issue

of material fact.

     Defendants also point out that Plaintiff cannot establish

causation because he was written up four times before making the

alleged complaint.   The fourth written warning specifically

                                  40
included language to put Plaintiff on notice that his employment

would be terminated if he received another warning.    Plaintiff

then violated Clean Harbors’ on-call policy, received a fifth

written warning, and subsequently was fired.   That all occurred

after he made his alleged complaint.

     The Court agrees with Defendants.   Even considering all of

the evidence in the light most favorable to Plaintiff and making

all reasonable inferences in his favor, it is clear as a matter

of law that Plaintiff fails to satisfy the causation element.

Plaintiff presents no evidence whatsoever that Defendant

Mastracchio even knew about his alleged complaint.    Moreover,

Plaintiff had received a fourth written warning, which included

a notation advising Plaintiff that a fifth warning could result

in his termination, some six months before he made this alleged

complaint.

     Next, he made his alleged complaint in early July 2017.

Only after that did he violate the on-call policy and receive a

fifth written warning, which led to his termination.    Thus,

Plaintiff fails to satisfy the causation element of the prima

facie case for various reasons: he presented no evidence that

the decisionmaker knew of his complaint; his termination after

his fifth written warning was merely “proceeding along lines

previously contemplated” by his previous written warnings; and

his violation of the on-call policy represents an intervening

                               41
event that breaks the causal chain between his protected

activity and his termination.   Each of those reasons standing

alone is sufficient to rule that Plaintiff did not establish the

causation element of the prima facie case; together, they make

that finding even more obvious.    Because Plaintiff does not

satisfy the prima facie case for retaliation under the FLSA, the

Court will grant summary judgment in favor of Defendants as to

that count.

     Even assuming arguendo that Plaintiff could state a prima

facie case, the Court would still grant summary judgment in

favor of Defendants as to the FLSA retaliation count.

Defendants’ proffered legitimate, non-retaliatory reason for

terminating Plaintiff revolves around his disciplinary history

at Clean Harbors.   Namely, he was only terminated after

receiving five written warnings during his relatively brief

employment.   Plaintiff also received various verbal warnings

during that timeframe.   Plaintiff violated Clean Harbors’ on-

call policy only after he was explicitly made aware via his

fourth written warning that a fifth such warning could result in

his termination.    In essence, Defendants’ reason for terminating

Plaintiff was due to his failure to follow Clean Harbors’

policies and procedures.

     Plaintiff argues that this reason is pretextual.   He does

this in spite of the fact that he agrees that he received five

                                  42
written warnings and that the fourth warning included language

notifying him that a subsequent warning could result in his

termination.    Nor does he contest that he actually violated

Clean Harbors’ on-call policy in the days before he was

terminated.    Instead, Plaintiff advances a few arguments as to

why Defendants’ proffered reason is pretextual.    First, he notes

that all of his evaluations showed that he was meeting

expectations.    This is not compelling — as noted repeatedly

above, Plaintiff does not dispute that he received five written

warnings for violating company policies prior to his

termination, the fourth of which explicitly warned him that

termination could result upon a fifth violation.    His overall

evaluations do nothing to contradict that fact.

     Next, Plaintiff points out that there was no discipline

between January 27, 2017, and his termination.    First of all,

that is not precisely true: Plaintiff was disciplined by way of

being written up and being suspended pending the meeting in

which Defendants decided to terminate him.    More importantly, it

is irrelevant.    Plaintiff’s fourth written warning did not give

any time limit after which the risk of termination for a

subsequent violation expired.    Instead, it warned that the next

violation could result in termination.    That the next violation

did not come for about 8 months is irrelevant; it did come, and

so he was fired.

                                 43
     Finally, Plaintiff makes the illogical argument that,

because Clean Harbors’ policy states that an employee may be

fired for a fourth violation, Plaintiff should have been fired

in January 2017, when he received his fourth written warning.

Despite the fact that Plaintiff calls this evidence the “[m]ost

damning” to Defendants’ position, it does nothing to indicate

that Defendants’ proffered reason is pretextual.    In short, the

fact that Defendants gave Plaintiff one last chance to save

himself from termination even though their own policies did not

require such leniency does not support Plaintiff’s position.

Defendants gave Plaintiff a fourth and final warning that a

subsequent violation could result in termination.   He then

violated the policies, so they terminated him.   This only

supports Defendants’ argument that their proffered legitimate,

non-retaliatory reason for terminating Plaintiff is not

pretextual.

     In sum, Plaintiff offers no evidence sufficient to support

a finding that Defendants’ proffered legitimate, non-retaliatory

reason for terminating his employment was pretextual.

Therefore, even if the Court ruled that Plaintiff had made out a

prima facie case, it would still grant summary judgment in favor

of Defendants because their proffered reason is not pretextual.




                               44
                            CONCLUSION

     For the foregoing reasons, the Court will grant Defendant’s

Motion for Summary Judgment as to all of Plaintiffs’ claims.

The accompanying Order will be entered.




Date:_October 23rd, 2019_            s/Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                45
